Title: From John Adams to John Quincy Adams, 12 April 1808
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy April 12. 1808

In your favour of March 25th. you express a hope that nothing like a distribution of Money, among the Principal Leaders of our Parties, has occurred or will occur, among Us. I agree with you in this hope and I will add that I Still entertain this belief. At least there is no one, on whom I can fasten even a Suspicion. But that foreign Money has been received by Sebastian, has been adjudged: that it has been offered, is proved by Judge Innis’s deposition. These were not leaders you will Say, true, but where did Burr obtain the Sums, adequate to his vast Expences? What Shall We Say of the Affair of Blount? Burr and Blount have been leaders. We know that certain Powers of Europe have no Scruples to employ Money with Such as will receive it, when they think they can carry any Point by it: and is not Money as well beloved and as much wanted by Some among Us, as by any in Europe?
our Elections run very near the Wind. I have been neutral though neither Nations nor Parties will allow of Neutrality. I expect to be captured by one, or burnt or Sunk by the other. For myself I care not which. For you and your Children I am anxious. Your Letter to Mr Otis is expected to day. The Effervescence is past. The Men of twelve per Cent a Month, will not be able to afford Money to pay for printing and diffusing twenty Editions of ten thousand Copies each. What Should you Say if it should fall dead from the Press, as David Hume Says his Essay on Human Nature and his first History of England did? I believe that very little will be Said about it. Our Brutus’s have not forgotten, that Cicero would not Send fifty Horse, to compel their Creditors in Cilicia to pay Eight and forty per Cent Interest. You remember how he quarrelled with the orator. Yet Brutus you know was a pure, virtuous and disinterested Republican, though a rich, haughty and covetous Aristocrat. Our Speculators have not forgotten your opposition to their Bank in the Senate of this Commonwealth.
sour Son John dined with Us yesterday in very good health and Spirits. George is very well and a good Boy as Mrs Peabody writes in a very late Letter.
The Embargo tingles in every Vein. The Clamour against it will grow louder and louder and every Man who voted for it more and more unpopular with the Party who oppose it. We cannot give the Law to France nor England by this measure, and nothing is done to lay the foundation of a Navy, the only Arm that can protect Us. I See no System in the Conduct of Administration or of Congress.
From  the government of John Bunyans Honourable Mr Penny wise, Pound foolish, good Lord deliver Us.
A Repeal of the Embargo Laws, would instantly expose, many rash Adventurers to burn their Sails. Arming their Vessells would be of little or no Use, without Frigates to convoy and protect them. The present Congress will never declare War against England or France. Neither of those Powers will declare War against Us, any more explicitly than they have done already. Are We then to remain for years in this Situation? We may be more disposed to War among ourselves, for what I know, than we are to fight With any foreign Power. The present humiliation of the northern States cannot long endure, without producing Passions which will be very difficult to restrain. I am weary of Conjectures.
My Love to your Family and all your Friends.
